DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 11-16 are pending wherein claims 1 and 11-13 are amended, claims 3-10 are canceled, claims 14-16 are new and claims 1-2 are withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 11-13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendment to claim 13. The previous rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Imano et al. (US 2016/0160334) is withdrawn in view of the Applicant’s amendment to claim 13. 

Allowable Subject Matter
Claims 11-14 are allowed.
Claims 11-14 are allowable for the reasons as set forth in the Office Action of May 3, 2021.

                                                                      Rejoinder
Claims 11-14 are directed to allowable nickel base alloy wires. Pursuant to the procedures set forth in MPEP §821.04(b), claims 1-2, directed to a method of manufacturing heat resistant nickel based alloy wires, previously withdrawn from consideration as a result of a restriction requirement, are hereby In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.


Allowable Subject Matter
	Claims 1-2 and 15-16 are allowed.
	Claims 11-14 were indicated as allowable nickel base alloy wires and claims 1-2 and 15-16 are methods of making allowable nickel base alloy wires and therefore are allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796